                         Case 2:20-cv-02987-SM-MBN Document 1-5 Filed 11/04/20 Page 1 of 1



Dave Carrigee

From:                                             Operations UBCI <ops@ubci.it>
                                                                                                                                        EXHIBIT
Sent:                                             Thursday, October 08, 2020 2:21 AM
To:
Subject:
                                                  admin@peninsulapetroleum.com
                                                  Pre-bankruptcy composition plan
                                                                                                                                            ST

To    :       Peninsula             Petroleum Limited
Fm    :       United bulk Carriers                      International             S.R.L.


Ref       :    Pre-bankruptcy composition plan


Dear          Sirs,       good day          .


UNITED BULK CARRIERS                            INTERNATIONAL            S.R.L.        is    arranging          a pre-bankruptcy
composition plan,
in the best                   interest of its                creditors         and aimed at           the winding-up of the                 company
and at
orderly conducting the work-out of                                       its assets.           Such plan will be               submitted to its
creditors,
in order to reach an agreement                                     among    them       (the    "Concordato") ,              although Article
160       of       the
Italian Bankruptcy                         Law provides             that    the       Concordato proposal               shall    have      to   grant
the payment
of at          least          20%    of    the    unsecured          creditors'             claims.


On October,                   6th,    2020,       in order          to   gain more           time    to prepare         a   viable    Concordato
proposal,
the Company has                      filed to          the    Bankruptcy Court                of Genoa          a petition under Article
161,          c.    6
of the             Italian bankruptcy law,                         submitting the application                      for the      composition
with creditors
but postponing the                         filing of the proposal,                      the plan and the documents                    to be
annexed thereto
within a deadline                         which will          be    fixed by the             delegated judge            (from    60   to    120
days) .
During             such period,             creditors          are prohibited to                start       or    continue      enforcement and
foreclosure proceedings                            over       the    Company's          assets.       Such       automatic      stay will         be
extended                for    the whole period of the                      procedure          if UNITED BULK CARRIERS
INTERNATIONAL                   S.R.L.
will be admitted to the Concordato.
Therefore,                from October,                6th,    2020,       the    creditors          are    no    longer     entitled      to
initiate or
continue enforcement procedures                                     against the             assets    of the       Company.      If such an
initiative
is    taken             (or   the procedure              is    continued) ,            the    action       is    null   and void.


It will be                our duty to promptly                      inform you,             about    the    finalization of the
recovery plan
and the            submitting             of     the   proposal          for     the    agreement          among    creditors .




Best          regards,
United bulk Carriers                            International            S.R.L.
                                                                                  1
